        2:17-cr-20037-JES-JEH # 418               Page 1 of 7                                               E-FILED
                                                                          Wednesday, 26 June, 2019 06:58:23 PM
                                                                                  Clerk, U.S. District Court, ILCD


                               UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS
                                     URBANA DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
        Plaintiff,                               )
                                                 )
vs.                                              )        Crim. No. 17-20037
                                                 )
BRENDT A. CHRISTENSEN,                           )
                                                 )
        Defendant.                               )

          MOTION TO STRIKE VICTIM IMPACT AGGRAVATOR, OR
       ALTERNATIVELY,TO EXCLUDE UNTIMELY-DISCLOSED EVIDENCE

        NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Motion to Strike the Victim Impact Aggravating Factor, or

Alternatively, to Exclude Untimely-Disclosed Evidence states as follows:

        On June 26, 2019, the government filed its proposed Exhibit List for the penalty

phase of this trial, including several videos and transcripts related to victim impact

evidence. (R. 414) For the first time1, the defense has been made aware of the category of

evidence that the government intends to present in support of the victim impact

aggravating factor. It includes: video of the family home of Ms. Zhang, video of Ms.

Zhang singing, video of Ms. Zhang’s schools, and several videos of Ms. Zhang’s friends

testifying in Chinese, along with transcripts of that testimony translated into English.



1
 The defense has repeatedly asked the Court to order the disclosure of this evidence, to prevent the very
problem now being presented. (See R. 82, 106, 167, 411)
                                                     1
       2:17-cr-20037-JES-JEH # 418         Page 2 of 7



       Setting aside the fact that the defense has recently filed pleadings arguing that

this type of evidence is improper and should be inadmissible as victim impact evidence

(R. 411), the defense has not been provided with any of the aforementioned evidence in

discovery, and still does not possess it. Compounding the problem is that the videos

were apparently conducted without notice to defense counsel (and hence no

opportunity to observe the interviews or to cross-examine the witnesses), and in a

foreign language. Ergo, the defense will not have inadequate time to a) hire their own

independent translator or b) to in any way verify or confirm the accuracy of the

government’s alleged transcripts. To date, defense counsel has no idea what is in those

interviews.

       The capital sentencing process must satisfy the requirements of the Due Process

Clause. Gardner v. Florida, 430 U.S. 349, 358 (1977). A sentence of death is reversible

where the defendant did not have an opportunity to explain or deny information. Id. at

362. In Storey v. Roper, 603 F.3d 507, 515 (8th Cir. 2010), the Court denied petitioner’s

habeas motion because it found no prejudice resulted from the late disclosure of three

additional victim impact witnesses and additional exhibits. The Court noted that no

prejudice resulted because, in part, defense counsel had an opportunity to interview the

witnesses prior to their testimony and had the opportunity to cross-examine them on

the witness stand. Id.

       No such opportunity will be present here. Because the witnesses will be

testifying via video, and especially because the testimony is in Chinese, Mr. Christensen

                                              2
       2:17-cr-20037-JES-JEH # 418         Page 3 of 7



will not even have the opportunity to ensure that the translations are accurate, and

indeed, has no means with which to review the translations since the evidence was

withheld by the government, and is still being withheld. Additionally, although there is

a brief period of time between today’s date and the start of the penalty phase, counsel

for the defense is preoccupied with preparing examinations of previously disclosed

witnesses, preparing litigation regarding previously disclosed evidence, working with

defense mitigation witnesses, preparing opening statement and closing argument, and

working on courtroom presentation for the defense case-in-chief. Searching out, hiring,

and obtaining work product from a retained translator can hardly be accomplished in

such a short period of time, which includes a Federal holiday.

       “Trial by ambush” is “precisely” what the “Federal Rules of Criminal Procedure

were designed to prevent”. United States v. Noe, 821 F.2d 604, 608 (11th Cir. 1987), and -

as the Sixth Circuit recognizes - is equally condemned in the civil context, where only

money (not liberty) is involved. Erskine v. Consolidated Rail Corp., 814 F.2d 266, 272 (6th

Cir. 1987) (“trial by ambush is not contemplated by the Federal Rules of Civil

Procedure”). See also, Delahanty v. Commonwealth, No. 2017-CA-000186-MR, 2018 Ky.

App. LEXIS 146, at *30 (Ct. App. May 25, 2018)(“Our criminal and civil procedural rules

are designed to prevent litigants from engaging in trial by ambush.”).

       Our discovery rules as well were designed to eliminate trial by ambush. See, e.g.,

Berry v. Fla. Int'l Univ. Bd. of Trs., No. 06-21936, 2008 U.S. Dist. LEXIS 4734, 2008 WL

203362, at *2 (S.D. Fla. Jan. 23, 2008) (“For years Courts throughout the land have been

                                              3
       2:17-cr-20037-JES-JEH # 418          Page 4 of 7



charged with eliminating ‘trial by ambush.’ A major purpose of discovery is eliminating

surprise.”), Lanari v. People, 827 P.2d 495, 499 (Colo. 1992) (“[t]he discovery rules in

criminal proceedings are designed to further the truth-seeking process. By permitting

the prosecution and defense to obtain relevant information prior to trial, the rules also

promote fairness in the criminal process by reducing the risk of trial by ambush.”), In re

Hillsborough Holdings Corp., 118 B.R. 866, 869 (Bankr. M.D. Fla. 1990)(“The rules of

discovery were designed to eliminate trial by ambush and to assure speedy, expeditious

resolution of controversies on a level playing field where both sides have access to

information which is helpful in a truth-seeking process and helps promote a just and

fair resolution of controversies”).

       The district court in United States v. Con-Ui, 2016 WL 9331115 *17, in evaluating

the propriety of ordering the government to provide informational outlines with respect

to the facts it would present in support of aggravating factors, stated that the

government is not precluded “from submitting additional evidence at trial that is not

disclosed in the Informational Outline[s]. If the Government needs to submit additional

evidence in support of the intent or aggravating factors, it must make a good faith

showing as to why that evidence was not disclosed in sufficient time for Defendant to

adequately review the evidence. The additional evidence should be disclosed to

Defendant sufficiently in advance of the hearing so that it can be investigated by the

defense.” (Emphasis added)



                                              4
       2:17-cr-20037-JES-JEH # 418         Page 5 of 7



       The danger of presenting previously unexamined victim impact evidence is a

great risk to the defendant’s constitutional rights. Until 1991, the Supreme Court

believed victim impact evidence, in any form, was so inherently prejudicial that it was

categorically inadmissible in death penalty cases. Booth v. Maryland, 482 U.S. 496 (1987)

(holding that “the introduction of a VIS [victim impact statement] at the sentencing

phase of a capital murder trial violates the Eighth Amendment”).

       Then, in Payne v. Tennessee, 501 U.S. 808 (1991), the Court reversed itself, and held

that some types of victim impact evidence did not offend the Constitution. However,

the post-Payne experience confirms that despite the best efforts of trial courts to

minimize its highly emotional (and prejudicial) nature, victim impact evidence can be -

and often is - utterly devastating. In the words of Judge Mark Bennett, former Chief

Judge of the Northern District of Iowa:

       I cannot help but wonder if Payne v. Tennessee (citation omitted) which
       held that victim impact evidence is legitimate information for a jury to
       hear to determine the proper punishment for capital murder, would have
       been decided the same way if the Supreme Court Justices in the majority
       had ever sat as trial court judges in a federal death penalty case and had
       observed first hand, rather than through review of a cold record, the
       unsurpassed emotional power of victim impact testimony on a jury. It has
       now been over four months since I heard this testimony in the Honken trial
       and the juror's sobbing during the victim impact testimony still rings in
       my ears… (S)uch potent, emotional evidence is a quintessential example
       of information likely to cause a jury to make a determination… on the
       improper basis of inflamed emotion and bias-sympathetic or antipathetic,
       depending on whether one is considering the defendant or the victims'
       families…

United States v. Johnson, 362 F. Supp. 2d 1043, 1107 (N.D. Iowa, 2005)(emphasis added)


                                             5
       2:17-cr-20037-JES-JEH # 418        Page 6 of 7



Some five years later, Judge Helen G. Berrigan, former Chief Judge of the Eastern

District of Louisiana “concur[red] in the observations of … Judge Bennett” after noting

that “[t]he transcript alone cannot capture the emotional impact that permeated the

courtroom with [victim impact] testimony.” United States v. Johnson, 713 F. Supp. 2d 595,

623-624, 2010 U.S. Dist. LEXIS 58143, *63-65 (E.D. La. 2010).

       In this case, allowing the government to present these previously withheld

videos and transcripts, in Chinese, without the opportunity for defense counsel to see

them, hear them, and have them translated, is akin to permitting a trial by ambush,

with potentially devastating evidence. Although defense counsel is unsure what reason

the government could possibly have for this late disclosure, even assuming the delay

was caused in good faith, it does not remedy the constitutional problems caused by the

untimeliness. As a result, separate and apart from the reasons identified in R. 411, the

aggravating factor of victim impact evidence should be stricken, or alternatively, this

evidence should be excluded in its entirety.

       WHEREFORE, Defendant requests that the relief requested in the Motion be

granted.

              Respectfully submitted,

              /s/Elisabeth R. Pollock                   /s/ George Taseff
              Assistant Federal Defender                Assistant Federal Defender
              300 West Main Street                      401 Main Street, Suite 1500
              Urbana, IL 61801                          Peoria, IL 61602
              Phone: 217-373-0666                       Phone: 309-671-7891
              FAX: 217-373-0667                         Fax: 309-671-7898
              Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

                                               6
       2:17-cr-20037-JES-JEH # 418        Page 7 of 7



             /s/ Robert Tucker                          /s/ Julie Brain
             Robert L. Tucker, Esq.                     Julie Brain, Esq.
             7114 Washington Ave                        916 South 2nd Street
             St. Louis, MO 63130                        Philadelphia, PA 19147
             Phone: 703-527-1622                        Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com           Email: juliebrain1@yahoo.com




                              CERTIFICATE OF SERVICE

      I hereby certify that on June 26, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and Trial

Attorney James B. Nelson. A copy was also mailed to the defendant.

                                          /s/Elisabeth R. Pollock
                                          Assistant Federal Public Defender
                                          300 West Main Street
                                          Urbana, IL 61801
                                          Phone: 217-373-0666
                                          FAX: 217-373-0667
                                          Email: Elisabeth_Pollock@fd.org




                                             7
